Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 1 of 7 PageID 301




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA


  v.                                   Case No.: 8:17-cr-473-T-33JSS


  MICHAEL WASHINGTON

  _____________________________/

                                   ORDER

        This cause is before the Court pursuant to Defendant

  Michael Washington’s pro se Motion for Compassionate Release

  and/or Reduction of Sentence (Doc. # 74), filed on September

  21, 2020. The United States responded on October 7, 2020.

  (Doc. # 76). For the reasons set forth below, the Motion is

  denied.

   I.   Background

        In   December   2005,     Washington   was     sentenced   to   135

  months’ imprisonment on drug charges in an earlier criminal

  matter. See (Case No. 8:05-cr-77-T-17MAP, Doc. # 35) (“2005

  Case”). His sentence was reduced to 120 months in 2008. (2005

  Case, Doc. # 49). In December 2016, after Washington violated

  the conditions of his supervised release, the Court revoked

  his   release   and   imposed    a   sentence   of   fourteen    months’

  imprisonment. (2005 Case, Doc. # 78). Washington was arrested


                                       1
Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 2 of 7 PageID 302




  on October 26, 2016, and was released from custody on October

  6, 2017, for the supervised release violation.

        In   September   2017,      Washington   was   indicted   in     the

  instant case. (Doc. # 1). In April 2018, Washington pled

  guilty to two counts of wire fraud and one count of aggravated

  identity theft, and this Court sentenced him to fifty-one

  months’ imprisonment. (Doc. # 60).

        Washington    filed   his    first   motion    for   reduction    of

  sentence on July 9, 2020, claiming the Court erroneously

  calculated his sentence. (Doc. # 67). The Court denied the

  motion on August 26, 2020. (Doc. # 71).

        Now, Washington has filed a second Motion for Reduction

  of Sentence, requesting compassionate release under Section

  3582(c)(1)(A)(i), as amended by the First Step Act, because

  of the COVID-19 pandemic. (Doc. # 74 at 6-7). Washington

  explains he is at an increased risk of serious illness if he

  contracts COVID-19 because he is a former smoker, and he

  suffers severe acid reflux. (Doc. # 76-1). According to the

  Bureau of Prisons’ website, Washington, who is 37 years old,

  is projected to be released in December 2021. The United

  States has responded (Doc. # 76), and the Motion is now ripe

  for review.




                                      2
Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 3 of 7 PageID 303




  II.   Discussion

        The United States argues that Washington’s Motion should

  be denied on the merits. (Doc. # 76 at 4-5). The Court agrees

  and holds that the Motion is denied because Washington’s

  circumstances are not extraordinary and compelling.

        A term of imprisonment may be modified only in limited

  circumstances. 18 U.S.C. § 3582(c). Washington argues that

  his sentence may be reduced under Section 3582(c)(1)(A)(i),

  which states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

  Step Act of 2018 expands the criteria for compassionate

  release and gives defendants the opportunity to appeal the

  [BOP’s] denial of compassionate release.”           United States v.

  Estrada Elias, No. 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D.

  Ky. May 21, 2019) (citation omitted). “However, it does not


                                     3
Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 4 of 7 PageID 304




  alter    the    requirement     that        prisoners     must        first    exhaust

  administrative remedies before seeking judicial relief.” Id.

        Here, Washington alleges that he filed a request for

  compassionate       release     with        the     warden      of    his     facility

  sometime in March of 2020. (Doc. # 74 at 4). The warden denied

  the request on August 21, 2020. (Id.). The United States does

  not dispute that Washington exhausted                         his administrative

  remedies. (Doc. # 76 at 3-5). Therefore, the Court finds for

  the purpose of this Motion that Washington satisfied the

  exhaustion requirement.

        Nonetheless,        the   Court           denies    the    Motion        because

  Washington’s       circumstances            are     not       extraordinary        and

  compelling. The Sentencing Commission has set forth examples

  of qualifying “extraordinary and compelling reasons” for

  compassionate release, including but not limited to: (1)

  terminal       illness;   (2)     a    serious       medical         condition   that

  substantially diminishes the ability of the defendant to

  provide self-care in prison; or (3) the death of the caregiver

  of the defendant’s minor children. USSG §1B1.13, comment.

  (n.1).    Washington      bears       the       burden   of   establishing        that

  compassionate release is warranted. See United States v.

  Heromin, No. 8:11-cr-550-T33SPF, 2019 WL 2411311, at *2 (M.D.




                                              4
Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 5 of 7 PageID 305




  Fla. June 7, 2019) (“Heromin bears the burden of establishing

  that compassionate release is warranted.”).

        Here, Washington seeks compassionate release because of

  the COVID-19 pandemic, his heightened risk of contracting

  complications from COVID-19 as a former smoker, and his

  underlying condition of acid reflux. (Doc. ## 74 at 6-7; 76-

  1). However, these circumstances are not extraordinary and

  compelling such that they warrant release.         See United States

  v. Wiles, No. 8:11-cr-67-T-24TGW, 2020 WL 5884497, at *4 (M.D.

  Fla. Sept. 29, 2020) (denying compassionate release for an

  inmate suffering from anemia and hepatitis and claiming to be

  at an increased risk of COVID-19 because he was a former

  smoker).

        The Court agrees with the Third Circuit that “the mere

  existence of COVID-19 in society and the possibility that it

  may spread to a particular prison alone cannot independently

  justify compassionate release, especially considering BOP’s

  statutory role, and its extensive and professional efforts to

  curtail the virus’s spread.” United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020). Thus, although the Court recognizes

  Washington’s apprehensions about the frequent rotation of

  prisoners in and out of the detention facility, (Doc. # 74 at




                                     5
Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 6 of 7 PageID 306




  7), he has not shown an extraordinary and compelling reason

  for compassionate release and his Motion is denied.

        Furthermore,     while   Washington’s      concerns   about    the

  COVID-19 pandemic are understandable, the Court notes several

  measures that have been taken in response to the pandemic.

  For example,

        [u]nder the recently enacted CARES Act, Pub. L. No.
        116-136, § 12003(b)(2) (2020), “if the Attorney
        General finds that emergency conditions will
        materially affect” the BOP’s functioning, the BOP
        Director may “lengthen the maximum amount of time
        for which [he] is authorized to place a prisoner in
        home confinement” under 18 U.S.C. § 3624(c)(2). The
        Attorney General has made such a finding regarding
        the emergency conditions that now exist as a result
        of the coronavirus. See Memorandum from Attorney
        Gen. William Barr to Director of Bureau of Prisons
        (Apr.   3,   2020),  https://www.justice.gov/file/
        1266661/download.

  United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

  1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

  has established numerous procedures to combat the spread of

  COVID-19    within    its   facilities.    See   Federal    Bureau   of

  Prisons,    Updates    to   BOP   COVID-19    Action   Plan:    Inmate

  Movement, available at https://www.bop.gov/resources/news/

  20200319_covid19_update.jsp (last updated Mar. 19, 2020).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:




                                     6
Case 8:17-cr-00473-VMC-JSS Document 77 Filed 10/26/20 Page 7 of 7 PageID 307




        Defendant    Michael    Washington’s     pro   se   Motion   for

  Compassionate Release (Doc. # 74) is DENIED.

        DONE and ORDERED in Chambers, in Tampa, Florida, this

  26th day of October, 2020.




                                     7
